Case 1:20-cv-03309-SKC Document 1 Filed 11/05/20 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action Number: ______________________

DENNIS FARRAH,

       Plaintiff,

v.

LAW OFFICES OF DICKENSON MURPHY REX & SLOAN;
DICKENSON REX AND SLOAN, P.A.;
LAW OFFICE OF ROBERT H. REX, P.C.; and,
ROBERT H. REX,

       Defendants.

_____________________________________________________________________________

                       COMPLAINT AND JURY DEMAND
_____________________________________________________________________________



       Plaintiff, Dennis Farrah, for his claims against Defendants, alleges as follows:

                                         JURISDICTION AND VENUE

       1.         This Court has jurisdiction pursuant to 28 U.S.C. § 1332 (diversity of citizenship).

       2.         The amount in controversy exceeds $75,000.

       3.         Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

acts and omissions giving rise to the claims occurred in the District of Colorado.

                                                PARTIES

       4.         Plaintiff is a citizen of the State of Arizona.

       5.         Defendant Law Offices of Dickenson Murphy Rex & Sloan is a citizen of the

State of Texas.
Case 1:20-cv-03309-SKC Document 1 Filed 11/05/20 USDC Colorado Page 2 of 4




       6.       Defendant Dickenson Rex and Sloan, P.A. is a citizen of the State of Texas.

       7.       Defendant Law Office of Robert H. Rex, P.C. is a citizen of the State of Texas.

       8.       Defendant Robert H. Rex is a citizen of the State of Texas.

                                         BACKGROUND

       9.       On October 29, 2020, Defendants published and maintained on the Internet a blog

with false and defamatory statements (hereinafter “the statements”). A copy of the blog entry is

attached as Exhibit 1. The statements include the following:

             a. That three of Plaintiff’s former customers allege Plaintiff caused them a

                combined total of $3.5 million in damages;

             b. That Plaintiff caused three former customers to incur $3.5 million in damages;

             c. That Plaintiff refused to produce documentation and information to FINRA;

             d. That FINRA permanently barred Plaintiff for failure to provide documentation

                and information to FINRA;

             e. That Plaintiff was a “seller” of securities “away from Taylor Capital Management

                without the knowledge of the firm”;

             f. That Plaintiff “sold Madyson Capital Management, a real estate development

                company, without the knowledge or written approval of TCM Securities”; and,

             g. That investors may be able to recover damages through FINRA arbitration

                against Plaintiff.

       10.      One or more readers of the statements understood the statements to be

defamatory.

       11.      The substance or gist of the statements were false.


                                                 2
Case 1:20-cv-03309-SKC Document 1 Filed 11/05/20 USDC Colorado Page 3 of 4




       12.       Plaintiff had actual and special damages, including by way of illustration and

without limitations, loss of reputation, personal humiliation, impairment of quality of life, severe

emotional distress, and loss of income.

       13.       Defendants published and maintained the statements on the Internet despite

repeated requests to remove the false and defamatory information concerning Plaintiff.

       14.       At the time of the publication, Defendants knew the statements were false.

       15.       At the time of the publication, Defendants made the statements with reckless

disregard as to whether the statements were false.

       16.       Defendants acted in a willful and wanton manner in causing Plaintiff’s damages.

                                  FIRST CLAIM FOR RELIEF

                                            (Defamation)

       17.       Plaintiff incorporates paragraphs one through 16 of this Complaint.

       18.       Defendants caused the statements to be published in the same or substantially

similar words.

       19.       The statements were about Plaintiff.

       20.       The publication of the statements was a cause of Plaintiff’s damages.

                                 SECOND CLAIM FOR RELEIF

                                  (False Light Invasion of Privacy)

       21.       Plaintiff incorporates paragraphs one through 20 of this Complaint.

       22.       The statements are highly offensive to a reasonable person.

       23.       Defendants knew or acted in reckless disregard as to the false light in which

Plaintiff would be placed.


                                                  3
Case 1:20-cv-03309-SKC Document 1 Filed 11/05/20 USDC Colorado Page 4 of 4




       FOR THESE REASONS, Plaintiff requests this Court to enter judgment in favor of

Plaintiff and against Defendants for general, special, and punitive damages in an amount to be

determined at trial and to award interest, costs, and attorney fees allowed by law.



                                             JURY DEMAND

               Plaintiff demands a trial by jury on all issues so triable.



               RESPECTFULLY submitted this 4th day of November, 2020.

                                               PAUL GORDON PLLC




                                               /s/ Paul Gordon
                                               Paul Gordon
                                               Post Office Box 460395
                                               Denver, Colorado 80246
                                               Telephone: (720) 505-0536
                                               Email: paul@gordon-mediation.com
                                               Attorney for Plaintiff




                                                  4
